As filed with the Securities and Exchange Commission on June 13, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 33 Whitehall Street, 10th Floor New York, New York 10004 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Shares of Beneficial Interest NYSE Arca If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-150525 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1.Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of the Direxion Daily Basic Materials Bull 3X Shares, Direxion Daily Basic Materials Bear 3X Shares, Direxion Daily Commodity Related Bull 3X Shares, Direxion Daily Commodity Related Bear 3X Shares, Direxion Daily South Korea Bull 3X Shares, Direxion Daily South Korea Bear 3X Shares and the Direxion Daily Total Market Bear 1X Shares (each a “Fund” and collectively the “Funds”), all at no par value, each a series of the Direxion Shares ETF Trust (the “Trust”), to be registered hereunder is as set forth, for each Fund other than the Direxion Daily Total Market Bear 1X Shares, in the Trust’s Post-Effective Amendment No. 28 to its Registration Statement on FormN-1A (Commission File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on June 13, 2011, and for the Direxion Daily Total Market Bear 1X Shares, is as set forth in the Trust’s Post-Effective Amendment No. 20 to its Registration Statement on FormN-1A (Commission File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on March 11, 2011, and as supplemented on June 10, 2011, which descriptions are incorporated herein by reference. The Trust currently consists of 114 separate series.Each Fund to which this filing relates and their respective I.R.S. Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Direxion Daily Basic Materials Bull 3X Shares 45-2410094 Direxion Daily Basic Materials Bear 3X Shares 45-2410128 Direxion Daily Commodity Related Bull 3X Shares 45-2436748 Direxion Daily Commodity Related Bear 3X Shares 32-0344982 Direxion Daily South Korea Bull 3X Shares 45-2411266 Direxion Daily South Korea Bear 3X Shares 30-0687737 Direxion Daily Total Market Bear 1X Shares 45-2446446 Item 2.Exhibits. 1. The Trust’s Certificate of Trust is included as Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on April30,2008 (Accession Number: 0000898432-08-000403). 2. The Trust’s Trust Instrument is included as Exhibit (a)(ii) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). 3. The Trust’s By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Direxion Shares ETF Trust June 13, 2011 /s/ Daniel D. O’Neill Daniel D. O’Neill Principal Executive Officer
